In an áetion by a vendee (1) for specific performance of contracts to sell two certain motor vehicles or (2) to recover the money paid to defendant for the vehicles, defendant appeals from an order of the Supreme Court, Westchester County, dated March 24, 1972, which granted plaintiff’s motion for summary judgment on the cause for recovery of the money. Order reversed, without costs, and motion denied. Plaintiff claims defendant refused to deliver the vehicles or refund the money paid for them and defendant claims it was the victim of a fraud perpetrated by one of its salesmen. In our opinion, a trial should be had on all the issues presented (Bernstein v. McCormack Motor Sales, 40 A D 2d 692). Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.